Opinion issued September 16, 2014




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-13-00982-CV
                            ———————————
           LARRY STANLEY AND TERRI STANLEY, Appellants
                                         V.
                       JOHN MCCLANAHAN, Appellee


                       On Appeal from the County Court
                           Colorado County, Texas
                        Trial Court Case No. 13-5,197


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed July 29, 2013, granting summary

judgment in a forcible entry and detainer action, entitling appellee to possession of

the real property and recovery of damages for past due rent and attorneys’ fees.

On July 24, 2014, appellee filed his brief and offered to voluntarily remit all
damages and fees because he had sold the real property in question, rendering this

appeal moot. On August 20, 2014, the parties filed a joint motion for entry of

judgment pursuant to compromise, requesting that we render judgment effectuating

their agreement, and requesting to expedite the mandate’s issuance. See TEX. R.

APP. P. 42.1(a)(2)(A), 18.1(c). No opinion has issued.

      Accordingly, we grant the motion, dismiss as moot appellants’ appeal of the

portion of the trial court’s judgment that appellee is entitled to possession of the

real property, reverse the portion of the judgment of the trial court’s judgment that

appellee is entitled to recovery of damages of $4,000.00 for past due rent and

attorneys’ fees of $3,600.00, and render judgment that appellee John McClanahan

take nothing. See TEX. R. APP. P. 42.1(a)(2)(A), 43.2(c), (f). We dismiss any other

pending motions as moot. The Clerk is directed to issue the mandate within 10

days of the date of this opinion. See TEX. R. APP. P. 18.1(c).

                                  PER CURIAM
Panel consists of Justices Higley, Bland, and Sharp.




                                          2